EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Chin Kim on Feb 16, 2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A method, comprising:

receiving, by a processor of the security system, a detection signal from a sensor that detects motion of a robot;
establishing, by the processor, a two-way communication between the processor and the robot;
issuing, by the processor, a challenge to the robot: 
validating, by the processor, the robot based on a pre-defined motion pattern performed by the robot in response to the challenge: and
modifying, by the processor, a response of the security system in response to the robot that is detected and validated, wherein the modifying comprises removing a detection event that is generated during the detecting from an event 

Claim 2. (Canceled)

9. (Currently Amended) A non-transitory computer readable storage medium encoded with instructions executable by a processor, the non-transitory computer-readable storage medium comprising:
instructions to detect a motion of a robot in a location by a sensor;
instructions to establish a two-way communication path with the robot; 
instructions to issue a challenge to the robot; 
instructions to perform a validation of the robot via the two-way communication path based on a pre-defined motion pattern performed by the robot in response to the challenge; and
instructions to modify a response of the security system based on the robot that is detected and validated, wherein the instructions to modify comprise removing a detection event that is generated during the detecting from an event record, wherein the detection event includes a time, a description of the detection event, and a location.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/